Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 2-21 are allowable.
The prior art is silent with respect to:
Claim 2. A signaling interface to transmit to the DRAM chip: a first instruction for the DRAM chip to begin a cycle count of a number of cycles of the oscillating signal during a measurement duration period; and a second instruction for the DRAM chip to output a digital value representative of the cycle count to the controller, in combination with other limitations.
Claim 9. Transmitting, to the DRAM chip, a first instruction for the DRAM chip to begin a cycle count of a number of cycles of the oscillating signal during a measurement duration period; and transmitting, to the DRAM chip, a second instruction for the DRAM chip to output a digital value representative of the cycle count to the controller, in combination with other limitations.
Claim 16. Transmit, to the DRAM chip, a first instruction for the DRAM chip to begin a cycle count of a number of cycles of the oscillating signal during a measurement duration period; and transmit, to the DRAM chip, a second instruction for the DRAM .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827